      Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 1 of 53

                                                   Court-Appointed Temporary Receiver for Link Motion Inc.
                                                   Pursuant to The Honorable Judge Victor Marrero of the
                                                   United States District Court, Southern District of New York
_____________________________________________________________________________________________
469 Seventh Avenue, 5th Floor
New York, New York 10018                            The Clerk of Court is directed to place this letter,
Tel: (212) 523-0686                                 with the appended exhibits, on the Docket of this
Email: rseiden@seidenlegal.com                      action.

                                                    Dated: 8/3/2020

VIA EMAIL
Honorable Victor Marrero
Honorable Debra C. Freeman
United States Courthouse
500 Pearl Street
New York, New York 10007
                                                               July 17, 2020


     Re: Wayne Baliga v. Link Motion Inc. et al., 1:18-cv-11642 (S.D.N.Y.) (VM) (DCF)

Dear Judge Marrero and Judge Freeman:

        I hope this correspondence finds you both healthy and safe. I write to inform the Court
regarding recent and troubling information in the Link Motion Inc. (“LKM”) matter that I have
very recently received from the Receivership’s official agent, Mr. Lilin Guo (“Mr. Guo”) in the
People’s Republic of China (“PRC”), concerning Defendant Shi and various individuals acting at
his direction. This information appears to demonstrate unequivocally that Defendant Shi continues
to obstruct the Receivership and dissipate the valuable assets of LKM, despite and in violation of
this Court’s unambiguous orders. For example, as described in more detail below, Defendant Shi
has transferred tens of millions of dollars out of a Link Motion, Inc. company bank account in
what is apparently blatant contemptuous conduct in direct violation of this Court’s orders.

       By way of background, and, as the Court is aware, Plaintiff Baliga has already asked the
Court to hold Defendant Shi in contempt of court in March, 2019. See ECF Nos. 30-33. (“Order
to Show Cause for Contempt”). Specifically, by the March 2019 Order to Show Cause for
Contempt, Plaintiff Baliga demonstrated that Defendant Shi was in violation of the Court’s
Receivership Order by Defendant Shi’s continuous disregard for the Receiver, the Receivership’s
need for funding, and Defendant Shi’s flagrant public announcement in March 2019 that the
Company would not be recognizing the Receiver nor this Court’s authority or jurisdiction over the
Company.

        Defendant Shi continues to flaunt his disregard for the Receivership Order and this Court’s
authority over him. As to this, Mr. Guo has reported the following facts to me through my US
counsel.

       In April 2019, Mr. Guo attempted to secure and preserve LKM funds by placing them
under the control of the Receivership estate. Specifically, on April 17, 2019, Mr. Guo, on behalf
      Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 2 of 53




of the Receivership, following the company’s proper legal and corporate governance protocols,
caused the change to the registered legal representative of NQ Mobile (Beijing) Co., Ltd, the
wholly foreign owned entity of Link Motion Inc. in the PRC (“the WFOE”) from Zemin Xu, an
associate and apparent co-conspirator of Defendant Shi, to himself. Then, on April 18, 2019, Mr.
Guo, as the legal representative of the WFOE, went to the China Merchants Bank, Chaowai Blvd.
Sub Branch in Beijing, PRC (the “Bank”) where the WFOE funds were held in an account (the
“Account” or “Bank Account”), and carried out the necessary and proper procedures to secure,
maintain and control that Account for the benefit of the Receivership estate. Pursuant to his
authority to secure, maintain and control the Account, Mr. Guo requested that the Bank prohibit
Company funds from being transferred without the consent of the Receivership.

         This did not occur. It has been reported to the Receivership that Defendant Shi, through
his associates, sought to obstruct the Receivership’s ability to preserve these Company funds by
gaining access to this Account without proper authorization and thereby transferring money out of
it for his own personal benefit and to the detriment of the Company. Specifically, on April 26,
2019, Zemin Xu filed a lawsuit in the Beijing Haidian District People’s Court against both the
WFOE and Mr. Guo concerning the change of the WFOE’s legal representative, contending that
Mr. Guo purportedly falsified the documents to change the legal representative. Shortly thereafter,
on May 28, 2019, Zemin Xu applied for a behavior preservation order in Beijing Haidian District
People’s Court related to the initial lawsuit in order to prohibit Mr. Guo from changing the
registration files at the Bank and accessing the Bank Account. Both of Zemin’s Xu’s attempts
failed; on August 22, 2019 and December 24, 2019, Beijing Haidian District People’s Court and
Beijing No. 1 Intermediate People’s Court, respectively, determined that Mr. Guo’s making
himself the WFOE’s legal representative was valid and legal. These court decisions can be made
available to the Court if requested. In June 2020, more than a year after Mr. Guo lawfully made
himself the WFOE’s legal representative, the behavior preservation order was lifted, and Mr. Guo
officially regained access to the Bank Account.

       Once Mr. Guo regained access to the Bank Account, Mr. Guo discovered disturbing facts
concerning Defendant Shi that occurred during the interim period when Mr. Guo could not access
the Bank Account. For example, Mr. Guo learned that from May 15, 2019 to November 5, 2019,
approximately $89 million was transferred out of the Bank Account and to a separate account, at
the same bank but to a different branch, held by a legally different entity, “Beijing NQ Mobile
Technology Limited.” That this entity has a similar name to the Company is likely not a
coincidence. Indeed, this entity is believed to be controlled by Defendant Shi, as it is one of the
corporate entities within the PRC that has to date not been within the Receiver’s reach. Zemin Xu
was the legal representative of this company at the time of the transfers. The bank statements
evidencing these transfers are attached as Exhibit A.

        Critically, I have learned from the evidence presented to my counsel that Defendant Shi is
the only person who could have made these transfers. Records that the Receivership was lawfully
able to secure from the Beijing Electronic Taxation Bureau system, a government agency for
company tax and financial information in the PRC, demonstrates that Defendant Shi’s title was
“Person responsible for company finance” of the WFOE at the time of the transfers, indicating he
directly controlled the WFOE’s bank seal, bank account coded password, and the funds in the
account. The relevant record from The Beijing Taxation Bureau is attached as Exhibit B. The



                                                2
      Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 3 of 53




Bank Account funds were transferred out of the Bank Account by Defendant Shi by his illegally
using the company seal which had been invalidated since April 18, 2019 but that Defendant Shi
had refused to cede control over to the Receivership. Defendant Shi refused to turn over the
company seal after Mr. Guo had legally taken control of the WFOE and then used this revoked
seal to cause the transfer of millions of dollars away from the Company and into his own control
and for his personal benefit.

        I hereby seek guidance from the court as to what actions the receiver should undertake to
correct, reverse or otherwise preserve the status quo of these company assets

         Please do not hesitate to contact me via email or telephone if your Honor wishes to discuss
this in further detail. I await any instructions from the Court.


Respectfully submitted,



Robert W. Seiden, Esq.
Court Appointed Temporary Receiver for Link Motion Inc.




                                                 3
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 4 of 53




                 EXHIBIT A
        Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 5 of 53




                     Summary of WFOE’s Fund Stolen and Transferred by Shi Wenyong

Number          Date           Time          Amount Transferred          Remarks
                                                (RMB Yuan)
1          May 15, 2019    10:53:46                          9,000,000
2          June 5, 2019    13:47:44                          8,000,000
3          June 6, 2019    13:59:51                       20,000,000
4          June 10, 2019   13:45:12                       20,000,000
5          June 10, 2019   20:08:08                          9,000,000
6          June 11, 2020   14:06:02                       10,000,000
7          June 12, 2019   09:15:55                       20,000,000
8          June 12, 2019   16:43:19                       20,500,000
9          June 13, 2019   09:05:03                       21,500,000
10         June 13, 2019   16:35:13                       22,000,000
11         June 14, 2019   09:48:45                       22,000,000
12         June 14, 2019   16:53:55                       23,000,000
13         June 14, 2019   19:50:14                       23,500,000
14         June 17, 2019   17:01:16                       24,000,000
15         June 18, 2019   09:35:27                       24,500,000
16         June 18, 2019   16:51:53                       35,700,000
17         June 19, 2019   22:35:37                       45,000,000
18         June 20, 2019   20:57:17                       10,000,000
19         June 20, 2019   21:06:04                          8,000,000
20         June 21, 2019   15:54:29                       40,000,000
21         June 21, 2019   17:21:56                       20,500,000
22         June 24, 2019   10:55:48                          7,500,000
23         June 24, 2019   16:02:09                       77,000,000
24         June 24, 2019   17:30:30                       16,000,000
25         June 25, 2019   16:00:19                       69,000,000
26         June 26, 2019   12:03:54                          70174.47
27         June 26, 2019   19:25:19                      13827437.90
28         July 10, 2019   16:52:14                          7,000,000
29         Nov 05, 2019    15:00:06                            49,000


Total                                             RMB 626,646,612.37
                                                              Company Account Historical
                                                   Case 1:18-cv-11642-VM-DCF   Document  Transaction Statement
                                                                                             161 Filed         (20190515-20200621)
                                                                                                          08/03/20  Page 6 of 53

Bank Branch: China Merchants Bank Beijing Gongti Branch
                                                                               Account Number:                                                    Account Name: NQ Mobile
                                                                                                                                                               (Beijing) Co., Ltd
No.     Account Type   Transaction Date Currency   Amount      Balance
                                                                             Transaction Number   Serial Number   Transaction Type      Summary




                                                                                                                                     Chop of over the counter business,
                                                                                                                                     China Merchants Bank Beijing Gongti Branch
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 7 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 8 of 53
                                        Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 9 of 53




                                                                                                                                 Amount stolen and transferred by
Current Settlement account   Renminbi                                                                                   1        Shi Wenyong
                                                                                           Transfer to another company account




                                                                                                                                 Amount stolen and transferred by
                                                                                                                            2    Shi Wenyong




                                                                                                                                  Amount stolen and transferred by
                                                                                                                          3       Shi Wenyong
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 10 of 53




                                                                               Amount stolen and transferred by
                                                                          4    Shi Wenyong




                                                                               Amount stolen and transferred by
                                                                      5        Shi Wenyong


                                                                       6       Amount stolen and transferred by
                                                                               Shi Wenyong


                                                                      7        Amount stolen and transferred by
                                                                               Shi Wenyong


                                                                      8        Amount stolen and transferred by
                                                                               Shi Wenyong

                                                                      9        Amount stolen and transferred by
                                                                               Shi Wenyong


                                                                              Amount stolen and transferred by
                                                                      10
                                                                              Shi Wenyong
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 11 of 53




                                                                        11 Amount stolen and transferred by
                                                                              Shi Wenyong

                                                                              Amount stolen and transferred by
                                                                       12     Shi Wenyong


                                                                              Amount stolen and transferred by
                                                                       13
                                                                              Shi Wenyong

                                                                             Amount stolen and transferred by
                                                                       14
                                                                             Shi Wenyong


                                                                       15 Amount stolen and transferred by
                                                                             Shi Wenyong


                                                                       16 Amount stolen and transferred by
                                                                             Shi Wenyong

                                                                       17 Amount stolen and transferred by
                                                                             Shi Wenyong


                                                                       18 Amount stolen and transferred by
                                                                             Shi Wenyong


                                                                      19 Amount stolen and transferred by
                                                                            Shi Wenyong
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 12 of 53




                                                                            Amount stolen and transferred by
                                                                       20
                                                                            Shi Wenyong


                                                                      21     Amount stolen and transferred by
                                                                             Shi Wenyong




                                                                      22    Amount stolen and transferred by
                                                                            Shi Wenyong

                                                                       23    Amount stolen and transferred by
                                                                             Shi Wenyong

                                                                      24    Amount stolen and transferred by
                                                                            Shi Wenyong


                                                                             Amount stolen and transferred by
                                                                      25
                                                                             Shi Wenyong



                                                                            Amount stolen and transferred by
                                                                      26    Shi Wenyong
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 13 of 53




                                                                            Amount stolen and transferred by
                                                                       27   Shi Wenyong




                                                                            Amount stolen and transferred by
                                                                       28   Shi Wenyong




                                                                            Amount stolen and transferred by
                                                                            Shi Wenyong
                                                                      29
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 14 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 15 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 16 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 17 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 18 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 19 of 53
                            Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 20 of 53

Sample Translation of the bank issued payment receipt
indicating WFOE's fund was transferred to Beijing NetQin
Mobile Technology Limited



                June
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 21 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 22 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 23 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 24 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 25 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 26 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 27 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 28 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 29 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 30 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 31 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 32 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 33 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 34 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 35 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 36 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 37 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 38 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 39 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 40 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 41 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 42 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 43 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 44 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 45 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 46 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 47 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 48 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 49 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 50 of 53




                  EXHIBIT B
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 51 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 52 of 53
Case 1:18-cv-11642-VM-DCF Document 161 Filed 08/03/20 Page 53 of 53
